DETAILED ACTION
This Office Action is in response to Applicant’s application 17/202,242 filed on March 15, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on March 15, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on March 15, 2021 and August 15, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 8 is objected to because of the following informalities:  The claim recites Si2N4 which appears to be a typographical error for Si3N4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 13-14, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Here Applicant recites ‘low density’ and 'high density’ for which the specification does not provide a standard for measuring ‘low density’ and ‘high density’.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'high density' and ‘low density' have no recognized standard in the semiconductor art, display or PECVD art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 3 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Claims 4-5 depend upon claim 3 and are likewise defective.
Regarding claims 4 and 5 which recites ‘…a density from about X to Y’, the claim depends upon variables x and y that are not defined by the claims nor claim 3 upon which they depend.
Regarding claim 13, which recites ‘low power density to high power density’, the specification does not provide a standard for measuring ‘low power density’ and ‘high power density’.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'low power density' and ‘high power  density' have no recognized standard in the semiconductor art, display or PECVD art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 13 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Claim 14 depends upon claim 13 and is likewise defective.
Regarding claim 16, which recites ‘low power density to high power density’, the specification does not provide a standard for measuring ‘low power density’ and ‘high power density’.   Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'low power density' and ‘high power  density' have no recognized standard in the semiconductor art, display or PECVD art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 16 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Regarding claim 19, which recites ‘low pressure to a high pressure’, the specification does not provide a standard for measuring ‘low pressure’ and ‘high pressure’.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'low pressure’ and ‘high pressure’ have no recognized standard in the semiconductor art, display or PECVD art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 19 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Regarding claim 20, which recites ‘low pressure to a high pressure’, the specification does not provide a standard for measuring ‘low pressure’ and ‘high pressure’.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'low pressure’ and ‘high pressure’ have no recognized standard in the semiconductor art, display or PECVD art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 20 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    364
    860
    media_image1.png
    Greyscale
Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/0280821 (Quan).
Regarding claim 1 Quan discloses an encapsulated electronic device, comprising:
a flexible substrate, 05 e.g. Polyimide [0038];
a microelectronic device, 04 e.g. OLED [0038], fabricated onto a first surface, as annotated, of the flexible substrate, as shown; and
a protective barrier layer, 03 [0038], fabricated onto the microelectronic device, as shown, for preventing contamination of the microelectronic device as described at [0028-29], the protective barrier layer comprising a density that varies as a function of a thickness of the protective barrier layer as described at [0060-61] reproduced below where the density of 0311 is lower than 0313.
[0060] In one embodiment, as shown in FIG. 2, the inorganic film layer 031 includes n sub-film layers of sub-layer 0311 to sub-layer 031n. The densification of the sub-film layer 0312 is greater than the densification of the sub-film layer 0311, the densification of the sub-film layer 0313 is greater than the densification of the sub-film layer 0312, and so on.
[0061] In another embodiment, as shown in FIG. 3, the inorganic film layer 031 includes three sub-film layers of sub-film layer 0311, sub-film layer 0312, and sub-film layer 0313. The densification of the sub-layer 0312 is greater than that of the sub-layer 0311, and the densification of the sub-layer 0313 is greater than that of the sub-layer 0312. In the embodiments of the present disclosure, the densification of the sub-film layer may be characterized by a refractive index, and the densification of each sub-film layer is positively correlated to the refractive index of each sub-film layer. That is, for a certain sub-film layer, the higher the refractive index of the sub-film layer, the higher the densification of the sub-film layer. Alternatively, the densification of the sub-film layers can be characterized by the corrosion rate, and the densification of the sub-film layers is inversely correlated, to the corrosion rates of the sub-film layers respectively. That is, the lower the corrosion rate of the sub-film layer, the higher the densification of the sub-film layer. Alternatively, the densification of the sub-film layer can be characterized by the refractive index and the corrosion rate, which are not limited in the embodiment of the present disclosure.
Regarding claim 6 which depends upon claim 1, Quan teaches the density of the protective barrier layer varies as a series of low-to-high-to-low transitions as described above, see also [0033], densification of sub-layers increases by an equal gradient.
Regarding claim 7 which depends upon claim 1, Quan teaches at [0033] the density of the protective barrier layer varies linearly as a gradient, see also [0064].
Regarding claim 9 which depends upon claim 1, Quan teaches the protective barrier layer comprises a refractive index that varies as a function of the density of the protective barrier layer at [0045].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Quan.
Regarding claim 8 which depends upon claim 1, Examiner takes official notice that SiO2 is well known in the art as a material for an encapsulation layer.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the protective barrier layer comprises an inorganic, transparent material, selected from the group consisting of Al203, SiO2, Si2N4, and Nb2O5 because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 10 which depends upon claim 1, Quan teaches the protective barrier layer comprises a thickness greater than 0 nanometers.  An artisan would recognize that the diffusion barrier properties of the encapsulation will improve as the thickness of the barrier increases.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the protective barrier layer comprises a thickness of about between 20 nanometers and 200 nanometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2 the prior art does not disclose the device of claim 1, further comprising: a second protective barrier layer fabricated onto a second, opposing surface of the flexible substrate for preventing contamination of the microelectronic device through the flexible substrate, the second barrier layer comprising a second density that varies as a function of a thickness of the second protective barrier layer.
Claims 11-12, 15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11 the prior art does not teach a method for fabricating an encapsulated microelectronic device, comprising: fabricating the microelectronic device onto a flexible substrate; and fabricating a protective barrier layer onto the microelectronic device, comprising: varying a deposition power density delivered by a deposition power generator over a deposition time while maintaining a constant deposition pressure of a deposition chamber, resulting in the protective barrier layer having a density that varies as a function of its thickness.
Claims 12 and 15 depend directly on claim 11 and are allowable on that basis.
Regarding claim 17 the prior art does not disclose a method for fabricating an encapsulated microelectronic device, comprising: fabricating the microelectronic device onto a flexible substrate; and fabricating a protective barrier layer onto the microelectronic device, comprising: varying a deposition pressure of a deposition chamber over a deposition time while maintaining a constant deposition power density delivered by a deposition power generator, resulting in the protective barrier layer having a density that varies as a function of its thickness.
Claim 18 depends upon claim 17 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/
Primary Examiner, Art Unit 2893